Title: To George Washington from Lieutenant Colonel William De Hart, 24 January 1780
From: De Hart, William
To: Washington, George


          
            Sir
            Paramus [N.J.] Janry 24. 1780.
          
          Mr Herring (the state superintendant—& Purchaser of Provisions for this County) has been with Me, & Informs Me that he has Already Procur’d the 800 Bushls of Grain Requir’d from this County And thinks in A little Time he will be Able, to Double the Quantity, the Grain now lays at several Different Mills to be Manufactured the Proprietors Chusing to diliver it that way. the severeness of the weather has stop’d the Mills from Grinding

As fast As I Could wish, but he will with the Utmost Dispatch have it done & forwarded it to Col. Dunham C:P. as the law Directs him, he Inform’s Me he has Diliver’d A sufficient Quantity of flour, for the Present to the Issuing Comissary at this Post for this Detachment, & will Continue to do So. he likewise Informs Me that it will be Impossible to Collect the Number of Cattle wanted from here which is 200; but thinks he Can supply this Post with Meat. this I belieive is True for the Difficulty I have had in Collecting Cattle for this Detachment Convinces Me of it. A Very Considerable Number of Cattle Already has been Taken from this County & few left.
          I shoul’d be glad to Know whether, I Am to Use Any Measures to Procure More Cattle than what he Promises & whether the surplussage of Grain will Not be A Compensation for the Cattle. I Am your Excellenceys Most Hum. Servt
          
            Wm D. Hart.
          
        